Title: To Alexander Hamilton from Oliver Wolcott, Junior, 17 October 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



(Private)
Philada. October 17. 1796
Dear Sir,
Permit me to ask your opinion on the following points.
1. Ought we or ought we not to permit Sales of Prizes to French national Ships of War, as formerly, in payment of duties?

2. In case of an affirmative answer to the first question; What is to be regarded as evidence of a national Ship? Will the Certificate of a French Commissioner in the West Indies, or of a Consul or the French Minister in the United States be sufficient provided nothing appears in the Commission of the Vessel contradictory to their Certificate.

3. May we keep an Inspector of the Revenue on board a prize during her continuance in our Ports?
4th. In case a prize requires reparation, may a part of her Cargo be sold, sufficient to defray expences, on payment of duties?
5th. In case a prize Vessell is condemned, as incapable of reparation, may the Prize goods be exported in one or other Neutral Vessells as French Property?
6th. Who is to Judge when it is necessary to unlade a Vessell for the purpose of making reparations, is the suggestion of a French Prize Master or Consul sufficient?
7th. Shall the Cargoes of Prizes be sold or any part of them for the reparation of any Vessell, or the payment of any expence, not incident to the identical Vessell in which the Cargoes arrived?
8th. Who is to Judge of the quantity sufficient for making reparations, in case any Sale is lawful?
9th. If after a Vessell is condemned as incapable of reparation She should be notwithstanding repaired, is she to be permitted to depart?
10th. Is it or is it not, the right of a Collector, to treat French Prizes, in the same manner as Vessells, which report themselves as bound to a Foreign Port or which arrive in distress: See Sect. 18th. & 38th. of the Collection Law.

The 18th. & 38th. Sections of the Collection Law appear to have provided for cases not very dissimilar from those of Prizes to Privateers, which in contemplation of Law must be considered as coming into our Ports merely for refreshments; the requiring of a Bond on their departure may not however be proper.
We shall on the subject of these Prizes be vexed with every kind of uncandid ingenuity—there is danger of loosing the Revenue, while at the same time Sales may not be prevented. You will see that not only public questions which affect our neutrality, but Revenue questions are concerned. There are too many who will not miss a good opportunity to purchase West India produce when it can be had below the market price. In every point of view the subject is embarrassing. Please to reply as soon as possible.
In haste I remain   Yrs with much respect
O. W.
Alexander Hamilton Esquire
